UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4182


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOHN T. SIMPSON, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:15-cr-00810-PMD-1)


Submitted:   September 30, 2016           Decided:   October 4, 2016


Before SHEDD, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alicia   Vachira  Penn,   Assistant   Federal  Public   Defender,
Charleston, South Carolina, for Appellant.     Dean Hodge Secor,
Assistant United States Attorney, Charleston, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     John T. Simpson, Jr., appeals the district court’s judgment

revoking his supervised release and imposing a sentence of 11

months of imprisonment.       Appellate counsel has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), concluding

that there are no meritorious issues for appeal, but questioning

the reasonableness of Simpson’s sentence.          We affirm.

     A court may revoke supervised release if it “finds by a

preponderance   of   the   evidence   that   the   defendant    violated   a

condition of supervised release.”         18 U.S.C. § 3583(e)(3) (2012).

We review a district court’s revocation decision for abuse of

discretion.     United States v. Padgett, 788 F.3d 370, 373 (4th

Cir.), cert. denied, 136 S. Ct. 494 (2015).              Because Simpson

admitted the violations of which the district court found him

guilty, we conclude that the court’s revocation decision was not

an abuse of discretion.

     “A   district   court   has   broad   discretion   when    imposing   a

sentence upon revocation of supervised release.”         United States v.

Webb, 738 F.3d 638, 640 (4th Cir. 2013) (citing United States v.

Thompson, 595 F.3d 544, 547 (4th Cir. 2010)).           We “will affirm a

revocation sentence if it is within the statutory maximum and is

not plainly unreasonable.”     Id. (internal quotation marks omitted)

(quoting United States v. Crudup, 461 F.3d 433, 438 (4th Cir.

2006)).   “When reviewing whether a revocation sentence is plainly

                                      2
unreasonable, we must first determine whether it is unreasonable

at all.”      Thompson, 595 F.3d at 546 (citing authorities).                   A

revocation sentence is procedurally reasonable if the district

court   adequately    explains      the   sentence    after     considering    the

policy statements in Chapter Seven of the Sentencing Guidelines

and   the   applicable    18     U.S.C.   § 3553(a)    (2012)    factors.     See

18 U.S.C. § 3583(e); Thompson, 595 F.3d at 546-47.                 The district

court’s     explanation     of    Simpson’s   sentence,       which   emphasized

Simpson’s repeated noncompliance with the terms of his supervised

release, easily satisfies this standard.

      In accordance with Anders, we have reviewed the entire record

in this case and have found no meritorious issues for appeal.                  We

therefore    affirm   the      district   court’s     judgment.       This   court

requires that counsel inform Simpson, in writing, of the right to

petition the Supreme Court of the United States for further review.

If Simpson requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.                  Counsel’s

motion must state that a copy thereof was served on Simpson.

      We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.



                                                                        AFFIRMED

                                          3